POLEN, Judge.
Wallace appeals from the lower court’s judgment entered after he was convicted of one count of burglary, one count of attempted armed burglary, two counts of armed burglary, and three counts of attempted first degree murder. Appellant challenges, inter alia, the denial of his motion to disqualify the trial - court judge, as the judge had represented the appellant approximately twelve years earlier on a similar criminal charge. We find the motion to disqualify was legally sufficient, and should have been granted. State ex rel. Aguiar v. Chappell, 344 So.2d 925 (Fla. 3d DCA 1977).
*671Appellant’s other two points oh appeal are without merit.
Accordingly we reverse and remand with directions for a new trial before a different judge.
REVERSED AND REMANDED.
LETTS and WARNER, JJ., concur.